Exhibit 10.5

 

MUELLER WATER PRODUCTS, INC.

 

2006 EMPLOYEE STOCK PURCHASE PLAN

 

Approved by the Board of Directors on May 24, 2006

 

Approved by Stockholders on May 25, 2006

 

Termination Date: May 24, 2016

 

The following constitute the provisions of the 2006 Employee Stock Purchase Plan
of Mueller Water Products, Inc.

 

1.                                       Purpose. The purpose of the Plan is to
provide employees of the Company and its Designated Subsidiaries with an
opportunity to purchase Common Stock of the Company. The Company intends that
the Plan qualify as an “Employee Stock Purchase Plan” under Section 423 of the
Code. The provisions of the Plan shall, accordingly, be construed so as to
extend and limit participation in a manner consistent with the requirements of
that section of the Code.

 

2.                                       Definitions.

 

(a)                                  “Applicable Law” means the legal
requirements relating to the administration of an employee stock purchase plan
under applicable U.S. state corporate and securities laws, U.S. federal
securities laws, the Code, any stock exchange rules or regulations, and the
applicable laws of any other country or jurisdiction, as such laws, rules,
regulations and requirements shall be in place from time to time.

 

(b)                                 “Board” means the board of directors of the
Company.

 

(c)                                  “Code” means the Internal Revenue Code of
1986, as amended from time to time.

 

(d)                                 “Committee” means the Board or a committee
named by the Board.

 

(e)                                  “Common Stock” means the Series A common
stock of the Company, par value $0.01 per Share, or any securities into which
such stock may be converted.

 

(f)                                    “Company” means Mueller Water
Products, Inc., a Delaware corporation.

 

(g)                                 “Compensation” means base cash compensation
and commissions earned by an Employee from the Company or a Designated
Subsidiary, but excluding overtime, shift differentials, bonuses, incentive
compensation, relocation, expense reimbursements, tuition and other
reimbursements and income realized as a result of participation in any stock
option, stock purchase, or similar plan of the Company or any Designated
Subsidiary.

 

(h)                                 “Continuous Status as an Employee” means the
absence of any interruption or termination of service as an Employee. Continuous
Status as an Employee shall

 

--------------------------------------------------------------------------------


 

not be considered interrupted in the case of (i) sick leave; (ii) military
leave; (iii) any other bona fide leave of absence approved by the Administrator,
provided that such leave is for a period of not more than three months, unless
reemployment upon the expiration of such leave is guaranteed by contract
(including Company policy) or statute; or (iv) transfers between the Company and
its Designated Subsidiaries.

 

(i)                                     “Contributions” means all amounts
credited to the account of a Participant pursuant to the Plan.

 

(j)                                     “Corporate Transaction” means a sale of
all or substantially all of the Company’s assets, a merger, a consolidation, a
tender offer, or other capital reorganization of the Company with or into
another corporation, including but not limited to:

 


(I)                                     THE SALE, EXCHANGE, LEASE OR OTHER
DISPOSITION, IN ONE OR A SERIES OF RELATED TRANSACTIONS, OF ALL OR SUBSTANTIALLY
ALL OF THE ASSETS OF THE COMPANY TO A PERSON OR GROUP OF RELATED PERSONS, AS
SUCH TERMS ARE DEFINED OR DESCRIBED IN SECTIONS 3(A)(9) AND 13(D)(3) OF THE
EXCHANGE ACT;


 


(II)                                  A MERGER OR CONSOLIDATION OR SIMILAR
TRANSACTION INVOLVING THE COMPANY IF THE STOCKHOLDERS OF THE COMMON STOCK OF THE
COMPANY IMMEDIATELY PRIOR TO SUCH TRANSACTION DO NOT OWN A MAJORITY OF THE
OUTSTANDING COMMON STOCK OF THE SURVIVING COMPANY OR ITS PARENT IMMEDIATELY
AFTER THE TRANSACTION IN SUBSTANTIALLY THE SAME PROPORTIONS RELATIVE TO EACH
OTHER AS IMMEDIATELY PRIOR TO SUCH TRANSACTION;


 

(iii)                               Any person or group becomes the “beneficial
owner” (as defined in Rule 13d-3 promulgated under the Exchange Act), directly
or indirectly, of more than 50% of the total voting power of the voting stock of
the Company, including by way of merger, consolidation or otherwise (for the
purposes of this clause (iii), a member of a group will not be considered to be
the “beneficial owner” of the securities owned by other members of the group
other than in response to a contested proxy or other control battle); or

 


(IV)                              DURING ANY PERIOD OF TWO (2) CONSECUTIVE
YEARS, INDIVIDUALS WHO AT THE BEGINNING OF SUCH PERIOD CONSTITUTED THE BOARD
(TOGETHER WITH ANY NEW DIRECTORS WHOSE ELECTION BY SUCH BOARD OR WHOSE
NOMINATION FOR ELECTION BY THE STOCKHOLDERS OF THE COMPANY WAS APPROVED BY A
VOTE OF A MAJORITY OF THE DIRECTORS OF THE COMPANY THEN STILL IN OFFICE, WHO
WERE EITHER DIRECTORS AT THE BEGINNING OF SUCH PERIOD OR WHOSE ELECTION OR
NOMINATION FOR ELECTION WAS PREVIOUSLY SO APPROVED) CEASE FOR ANY REASON TO
CONSTITUTE A MAJORITY OF THE BOARD THEN IN OFFICE.


 

(k)                                  “Designated Subsidiary” means a Subsidiary
that has been designated by the Committee in its sole discretion, from time to
time, as eligible to participate in the Plan with respect to its Employees.

 

(l)                                     “Effective Date” means the date on which
the registration statement on Form S-1 filed with the Securities and Exchange
Commission pursuant to Rule 424 under the Securities Act for the initial public
offering of the Company’s Common Stock (the “Registration Statement”) becomes
effective; provided, however, except as otherwise determined by the

 

2

--------------------------------------------------------------------------------


 

Committee to the extent permitted under the Plan, that no Offering Period shall
commence under the Plan until, and the first Offering Date under the Plan shall
be, August 1, 2006.

 

(m)                               “Employee” means any person, including an
Officer, who is an employee of the Company or its Designated Subsidiaries for
tax purposes and who is customarily employed for at least twenty (20) hours per
week and more than five (5) months in a calendar year by the Company or one of
its Designated Subsidiaries; provided, however, that the Committee may establish
administrative rules requiring that employment commence some minimum period (not
to exceed 30 days) prior to an Offering Date in order to be eligible to
participate in the Offering Period beginning on that Offering Date.

 

(n)                                 “Exchange Act” means the Securities Exchange
Act of 1934, as amended from time to time.

 

(o)                                 “Fair Market Value” means, as of a given
date, the value of the Common Stock determined as follows:  (1) if the Common
Stock is listed on any established stock exchange or national market system, the
Fair Market Value shall be the closing sales price per Share of the Common Stock
(or the closing bid, if no sales were reported) on the date of determination as
quoted on such exchange or system on which the Common Stock has the highest
average trading volume, as reported in the The Wall Street Journal or such other
source as the Committee deems reliable, (2) if the Common Stock is regularly
quoted by a recognized securities dealer but selling prices are not reported,
the Fair Market Value shall be the mean of the closing bid and asked prices for
the Common Stock on the date of such determination, as reported in The Wall
Street Journal or such other source as the Committee deems reliable, or (3) in
the absence of an established market for the Common Stock, the Fair Market Value
shall be determined in good faith by the Committee.

 

(p)                                 “Offering Date” means the first Trading Day
of each Offering Period of the Plan, except as further described in Section 4.

 

(q)                                 “Offering Period” means a period of
approximately three (3) months generally commencing on February 1, May 1,
August 1 and November 1 of each year and generally ending on the following
April 30, July 31, October 31 and January 31, respectively, except as further
described in Section 4.

 

(r)                                    “Officer” means a person who is an
officer of the Company within the meaning of Section 16 of the Exchange Act and
the rules and regulations promulgated thereunder.

 

(s)                                  “Participant” shall mean an Employee who is
eligible to, and elects to, be a participant in the Plan as provided in
Section 5 and whose participation has not terminated in accordance with the
terms of the Plan.

 

(t)                                    “Plan” means this 2006 Employee Stock
Purchase Plan.

 

(u)                                 “Purchase Date” means the last Trading Day
of each Offering Period of the Plan.

 

3

--------------------------------------------------------------------------------


 

(v)                                 “Purchase Price” means, with respect to an
Offering Period, an amount equal to a percentage (not less than 85%) established
by the Committee (the “Designated Percentage”) of the lesser of (i) the Fair
Market Value of a Share of Common Stock on the Offering Date or (ii) the Fair
Market Value of a Share of Common Stock on the Purchase Date, as adjusted by the
Committee pursuant to Section 18 in accordance with Section 424(a) of the Code.
The Committee may change the Designated Percentage with respect to any future
Offering Period, and the Committee may determine with respect to any prospective
Offering Period that the option price shall be the Designated Percentage of the
Fair Market Value of a Share of the Common Stock on the Purchase Date (without
reference to the Fair Market Value of a Share of Common Stock on the Offering
Date).

 

(w)                               “Securities Act” shall mean the U.S.
Securities Act of 1933, as amended from time to time.

 

(x)                                   “Share” means a share of Common Stock, as
adjusted in accordance with Section 18 of the Plan.

 

(y)                                 “Subsidiary” means any entity treated as a
corporation (other than the Company) in an unbroken chain of corporations
beginning with the Company, within the meaning of Code Section 424(f), whether
or not such corporation now exists or is hereafter organized or acquired by the
Company or a Subsidiary.

 

(z)                                   “Trading Day” shall mean a day on which
U.S. national stock exchanges and the National Market System are open for
trading and the Common Stock is being publicly traded on one or more of such
markets.

 

3.                                       Eligibility.

 

(a)                                  Any person who is an Employee as of the
Offering Date of a given Offering Period shall be eligible to participate in
such Offering Period under the Plan, subject to the requirements of this
Section 3, Section 5(a) and the limitations imposed by Section 423(b) of the
Code.

 

(b)                                 Any provisions of the Plan to the contrary
notwithstanding, no Employee shall be granted an option under the Plan (i) if,
immediately after the grant, such Employee (or any other person whose stock
would be attributed to such Employee pursuant to Section 424(d) of the Code)
would own capital stock of the Company and/or hold outstanding options to
purchase stock possessing five percent (5%) or more of the total combined voting
power or value of all classes of stock of the Company or of any Subsidiary, or
(ii) if such option would permit his or her rights to purchase Common Stock
under all employee stock purchase plans (described in Section 423 of the Code)
of the Company and its Subsidiaries to accrue at a rate that exceeds Twenty-Five
Thousand Dollars ($25,000) of the Fair Market Value of such Common Stock
(determined at the time such option is granted) for each calendar year in which
such option is outstanding at any time.

 

(c)                                  All Employees who participate in the Plan
shall have the same rights and privileges under the Plan, except for differences
that may be mandated by local law and that are consistent with Code
Section 423(b)(5); provided that individuals participations in a sub-plan

 

4

--------------------------------------------------------------------------------


 

adopted pursuant to Section 24 which is not designed to qualify under Code
Section 423 need not have the same rights and privileges as Employees
participating in the Code Section 423 Plan.

 

4.                                       Offering Periods. The Plan shall be
implemented by a series of Offering Periods of approximately three (3) months’
duration, with new Offering Periods commencing on February 1, May 1, August 1
and November 1 of each year and ending on the following April 30, July 31,
October 31 and January 31, respectively. Except as otherwise determined by the
Committee to the extent permitted under the Plan, the first Offering Period
shall commence on August 1, 2006. The Committee shall have the power to change
the duration and/or the frequency of Offering Periods with respect to future
Offering Periods if such change is announced at least five (5) days prior to the
scheduled beginning of the first Offering Period to be affected, subject to
compliance with Applicable Laws.

 

5.                                       Participation.

 

(a)                                  An eligible Employee may become a
Participant in the Plan by completing a subscription agreement and any other
required documents (“Enrollment Documents”) provided by the Company and
submitting them to the Company or, as applicable, the stock brokerage or other
financial services firm designated by the Company (“Designated Broker”) within
the period set by the Committee with respect to a given Offering Period. The
Enrollment Documents and their submission may be electronic, as directed by the
Company.

 

(b)                                 Payroll deductions shall commence on the
date of the first paycheck paid on or after the Offering Date and shall end on
the date of the last paycheck paid on or prior to the Purchase Date of the
Offering Period to which the Enrollment Documents are applicable, unless sooner
terminated by the Participant as provided in Section 10.

 

(c)                                  Once an eligible Employee becomes a
Participant in the Plan, he or she will automatically participate in all
subsequent Offering Periods at the same Contribution rate, unless he or she
(i) submits new Enrollment Documents or (ii) withdraws from participation in the
Plan as provided in Section 10 of the Plan.

 

6.                                       Method of Payment of Contributions.

 

(a)                                  A Participant shall elect to have payroll
deductions made on each payday during the Offering Period at the rate of any
whole percentage of the Participant’s Compensation not less than one
percent (1%) and not more than ten percent (10%) (or such greater percentage as
the Committee may establish from time to time before an Offering Date). All
Contributions made by a Participant will be credited to a bookkeeping account in
his or her name under the Plan. A Participant may not make any additional
payments into the Plan. Notwithstanding the foregoing, in locations in which
Applicable Law prohibits payroll deductions, an eligible Employee may elect to
participate through contributions to his or her account under the Plan in a
form acceptable to the Committee, and such Employees shall be deemed to be
participating in a sub-plan, unless the Committee otherwise expressly provides
that such Employees shall be treated as participating in the Plan.

 

(b)                                 The Committee may establish rules pertaining
to the changes to the rate of a Participant’s Contributions, limiting the
frequency with which Participants may change his or

 

5

--------------------------------------------------------------------------------


 

her rate of participation, the timing of the elections for such changes, and
whether or not changes may effectuate an increase in Contributions or only a
decrease in Contributions. A Participant may change his or her rate of
Contributions with respect to current or future Offering Periods by filing new
Enrollment Documents at such times and on such terms as specified by the
Committee.

 

(c)                                  To the extent necessary to comply with
Section 423(b)(8) of the Code and Section 3(b) herein, a Participant’s payroll
deductions may be decreased by the Company to 0% during any Offering Period
scheduled to end during the current calendar year. Payroll deductions shall
re-commence at the rate provided in such Participant’s then-effective Enrollment
Documents at the beginning of the first Offering Period that is scheduled to end
in the following calendar year. In addition, a Participant’s payroll deductions
may be decreased by the Company to 0% at any time during an Offering Period in
order to avoid unnecessary payroll contributions as a result of application of
the maximum share limit set forth in Section 8, in which case payroll deductions
shall re-commence at the rate provided in such Participant’s then-effective
Enrollment Documents at the beginning of the next Offering Period.

 

7.                                       Grant of Option. On the Offering Date
of each Offering Period, each eligible Employee shall be granted an option to
purchase on each Purchase Date a number of Shares of the Company’s Common Stock
determined by dividing the accumulated Contributions credited to the
Participant’s account as of the Purchase Date by the applicable Purchase Price.
An option will expire upon the earliest to occur of (i) the failure of a newly
eligible Employee to complete and submit the Enrollment Documents by the date
determined by the Committee with respect to that Offering Period, (ii) the
termination of a Participant’s participation in the Plan, (iii) the exercise of
the option on the Purchase Date or (iv) the termination of the Offering Period
as provided in the Plan.

 

8.                                       Exercise of Option.

 

(a)                                  Unless a Participant withdraws from the
Plan as provided in Section 10, and except as otherwise provided in Sections 7,
18 or 19, the Participant’s option for the purchase of Shares will be exercised
automatically on the Purchase Date of the Offering Period for the purchase of
that number of whole Shares that can be purchased under the option with the
accumulated Contributions credited to the Participant’s account at the
applicable Purchase Price. Notwithstanding the foregoing, and in addition to any
other limitations set forth in the Plan and under Applicable Law, the maximum
number of Shares a Participant may purchase during each Offering Period shall be
1,000 Shares and the maximum number of Shares that all Participant may purchase
in the aggregate during each Offering Period shall be 100,000 Shares, in each
case subject to any adjustment pursuant to Section 18 below. The Company shall
retain the full amount of Contributions used to purchase Common Stock as payment
for the Common Stock.

 

(b)                                 For tax purposes, the Shares purchased upon
exercise of an option hereunder shall be deemed to be sold to the Participant on
the Purchase Date. The Company or its designee may make such provisions and take
such action as it deems necessary or appropriate for the withholding of taxes
and/or social insurance as required by Applicable Law. Each Participant is
responsible for the payment of all individual tax liabilities arising under the
Plan, including with respect to the sale or other disposition of Shares acquired
under the Plan.

 

6

--------------------------------------------------------------------------------


 

9.                                       Delivery.

 

(a)                                  The Company will deliver Shares purchased
under the Plan (or a record thereof) as promptly as possible. The Committee
may permit or require that Shares purchased under the Plan be deposited directly
with the Designated Broker, and the Committee may utilize electronic or
automated methods of Share transfer. The Committee may require that Shares be
retained with the Designated Broker for a designated period of time and/or
may establish other procedures to permit tracking of “disqualifying
dispositions” of such Shares. A “disqualifying disposition” is any sale or other
disposition which is made within two years after the Offering Date or within one
year after the Purchase Date. A “qualifying disposition” will occur if the sale
or other disposition of the Shares is made after the Shares have been held for
more than two years after the Offering Date and more than one year after the
Purchase Date. Participants are urged to consult their personal tax advisors
regarding the specific U.S. federal, state, local and foreign income and other
tax consequences applicable to dispositions.

 

(b)                                 The Committee may in its discretion direct
the Company to retain in a Participant’s account for the subsequent Offering
Period any payroll deductions which are not sufficient to purchase a whole Share
of Common Stock or return such amount to the Participant. Any other amounts left
over in a Participant’s account after a Purchase Date shall be returned to the
Participant.

 

(c)                                  No Participant shall have any voting,
dividend, or other stockholder rights with respect to Shares subject to any
option granted under the Plan until the Shares subject to the option have been
purchased and delivered to the Participant as provided in this Section 9.

 

10.                                 Voluntary Withdrawal; Termination of
Employment.

 

(a)                                  A Participant may terminate his or her
participation in the Plan and withdraw all of the Contributions credited to his
or her account under the Plan prior to a Purchase Date by submitting a completed
“Notice of Withdrawal” form to the Company (or, as applicable, the Designated
Broker). As soon as practicable following the Company’s receipt of the Notice of
Withdrawal, all of the Participant’s Contributions credited to his or her
account will be returned without any interest thereon, and no further
Contributions for the purchase of Shares will be made during the Offering
Period. The Committee may establish rules (i) pertaining to the timing of
withdrawals, (ii) limiting the frequency with which Participants may withdraw
and re-enroll and (iii) imposing a waiting period on Participants wishing to
re-enroll following withdrawal.

 

(b)                                 Upon termination of the Participant’s
Continuous Status as an Employee prior to the Purchase Date of an Offering
Period for any reason, the Contributions credited to his or her account will be
returned to him or her or, in the case of his or her death, to the person or
persons entitled thereto, and his or her option will be automatically
terminated.

 

(c)                                  The Committee may establish rules regarding
when leaves of absence or changes of employment status will be considered to be
a termination of employment, and the Committee may establish
termination-of-employment procedures for this Plan that are independent of
similar rules established under other benefit plans of the Company and its

 

7

--------------------------------------------------------------------------------


 

Designated Subsidiaries; provided that such procedures are not in conflict with
the requirements of Section 423 of the Code.

 

11.                                 Interest. No interest shall accrue on the
Contributions of a Participant in the Plan.

 

12.                                 Stock.

 

(a)                                  Subject to adjustment as provided in
Section 18, the maximum number of Shares that may be made available for sale and
which may be issued under the Plan shall be 4,000,000 Shares. The Shares
may consist, in whole or in part, of unissued Shares, treasury Shares, or Shares
purchased by the Company on the open market. The issuance of Shares pursuant to
the Plan shall reduce the total number of Shares that may be made available for
sale and which may be issued under the Plan.

 

(b)                                 If the Committee determines that, on a given
Purchase Date, the number of Shares with respect to which options are to be
exercised may exceed (1) the number of Shares of Common Stock that were
available for sale under the Plan as of the Offering Date, or (2) the number of
Shares available for sale under the Plan with respect to that Offering Period,
the Committee may in its sole discretion provide for a pro rata allocation of
the Shares of Common Stock available for purchase in that Offering Period in as
uniform a manner as shall be practicable and equitable among all Participants in
that Offering Period and either (i) continue the Plan or (ii) terminate the Plan
pursuant to Section 19 below.

 

13.                                 Administration.

 

(a)                                  The Committee will have the authority and
responsibility for the day-to-day administration of the Plan as well as the
authority and responsibility specifically provided in this Plan, in addition to
any other duties, responsibilities and authority delegated to the Committee by
the Board. The Committee may delegate to one or more individuals the day-to-day
administration of the Plan. The Committee shall have full power and authority to
(i) adopt, amend and rescind any Plan rules which it deems desirable and
appropriate for the proper administration of the Plan, (ii) construe and
interpret the provisions of the Plan, (iii) supervise the administration of the
Plan, (iv) make factual determinations relevant to Plan entitlements and
(v) take all other actions in connection with administration of the Plan as it
deems necessary or advisable, consistent with any delegation from the Board.
Decisions of the Board and the Committee shall be final and binding upon all
participants.

 

(b)                                 Without stockholder consent and without
regard to whether any Participant rights may be considered to have been
adversely affected, the Committee shall be entitled to change the timing of
future Offering Periods, limit the frequency and/or number of changes in the
amount withheld during an Offering Period, establish the exchange ratio
applicable to amounts withheld in a currency other than U.S. dollars, permit
payroll withholding in excess of the amount designated by a Participant in order
to adjust for delays or mistakes in the Company’s processing of properly
completed withholding elections, establish reasonable waiting and adjustment
periods and/or accounting and crediting procedures to ensure that amounts
applied toward the purchase of Common Stock for each Participant properly
correspond

 

8

--------------------------------------------------------------------------------


 

with amounts withheld from the Participant’s Compensation, and establish such
other limitations or procedures as the Committee determines in its sole
discretion advisable that are consistent with the Plan.

 

14.                                 Designation of Beneficiary. The Committee
may establish rules pertaining to the designation by the Participant of a
beneficiary who is to receive any Shares and cash, if any, from the
Participant’s account under the Plan in the event of such Participant’s death
subsequent to the end of an Offering Period.

 

15.                                 Transferability. During his or her lifetime,
a Participant’s option to purchase Shares hereunder is exercisable only by him
or her. Neither Contributions credited to a Participant’s account nor any rights
with regard to the exercise of an option or the receipt of Shares under the Plan
may be assigned, transferred, pledged or otherwise disposed of in any way (other
than by will, the laws of descent and distribution, or as provided in
Section 14) by the Participant. Any such attempt at assignment, transfer, pledge
or other disposition shall be without effect, except that the Company may treat
such act as an election to withdraw from the Plan in accordance with Section 10.

 

16.                                 Use of Funds. All Contributions received or
held by the Company under the Plan may be used by the Company for any corporate
purpose, and the Company shall not be obligated to segregate such Contributions.

 

17.                                 Reports. Individual accounts will be
maintained for each Participant in the Plan. Statements of account will be
provided to Participants by the Company or the Designated Broker at least
annually, which statements will set forth the amounts of Contributions, the per
Share Purchase Price, the number of Shares purchased and the remaining cash
balance, if any.

 

18.                                 Adjustments Upon Changes in Capitalization;
Corporate Transactions.

 

(a)                                  Adjustment. Subject to any required action
by the stockholders of the Company, in the event of any change in the Common
Stock subject to the Plan or subject to or underlying any outstanding option, by
reason of any stock dividend, stock split, reverse stock split, reorganization,
recapitalization, merger, consolidation, spin-off, combination, exchange of
Shares of Common Stock or other corporate exchange, or any distribution or
dividend to stockholders of Common Stock (whether paid in cash or otherwise) or
any transaction similar to the foregoing, the Board in its sole discretion and
without liability to any person may make such substitution or adjustment, if
any, as it deems to be equitable to (i) the number and kind of Shares or other
securities that have been authorized for issuance under the Plan but have not
yet been placed under option, including the number of Shares of Common Stock set
forth in Section 12(a) above (collectively, the “Reserves”), (ii) the maximum
number of Shares of Common Stock that may be purchased by a Participant and/or
by all Participants in an Offering Period as set forth in Section 8, (iii) the
number and kind of Shares or other securities covered by each option under the
Plan that has not yet been exercised, (iv) the Purchase Price per Share of
Common Stock covered by each option under the Plan that has not yet been
exercised and (v) any other affected terms of the Plan or any outstanding
option. Such adjustment shall be made by the Board, whose determination in that
respect shall be final, binding and conclusive. Except as expressly provided
herein, no issue by the Company of shares of stock of any class, or securities

 

9

--------------------------------------------------------------------------------


 

convertible into shares of stock of any class, shall affect, and no adjustment
by reason thereof shall be made with respect to, the number or price of Shares
subject to an option.

 

(b)                                 Corporate Transactions.

 

(i)                                     In the event of a dissolution or
liquidation of the Company, and unless otherwise provided by the Board, (i) any
Offering Period then in progress, and any options outstanding thereunder will
terminate prior to the consummation of such transaction and (ii) all
Contributions will be refunded to the Participants.

 

(ii)                                  In the event of a Corporate Transaction,
then in the sole discretion of the Board, (1) each option shall be assumed or an
equivalent option shall be substituted by the successor corporation or parent or
subsidiary of such successor entity, (2) a date established by the Board on or
before the date of consummation of such Corporate Transaction shall be treated
as a Purchase Date, and all outstanding options shall be exercised on such date,
(3) all outstanding options shall terminate and all Contributions will be
refunded to the Participants, or (4) all outstanding options shall continue
unchanged.

 

19.                                 Amendment or Termination. The Board may, at
any time and for any reason, terminate, suspend or amend the Plan; provided,
however, that no such actions may adversely affect outstanding options except as
provided in Section 18 and this Section 19. Notwithstanding the foregoing, the
Board may terminate or suspend the Plan and/or an on-going Offering Period if
the Board determines that such action is in the best interests of the Company
and the stockholders. Upon a termination or suspension of the Plan, the Board
may in its discretion (i) return without interest, the Contributions credited to
Participants’ accounts to such Participants or (ii) set an earlier Purchase Date
with respect to an Offering Period then in progress. The Company shall obtain
stockholder approval of any amendments or terminations in such a manner and to
such a degree as required by Applicable Law.

 

20.                                 Notices. All notices or other communications
by an Employee to the Company under or in connection with the Plan shall be
deemed to have been duly given when received in the form specified by the
Company at the location, or by the person, designated by the Company for the
receipt thereof.

 

21.                                 Conditions Upon Issuance of Shares. Shares
shall not be issued with respect to an option unless the exercise of such option
and the issuance and delivery of such Shares pursuant thereto shall comply with
all Applicable Laws and shall be further subject to the approval of counsel for
the Company with respect to such compliance. In connection with the granting or
exercise of an option, the Company may require a Participant to make such
representations and warranties which, in the opinion of counsel for the Company,
are required by Applicable Law.

 

22.                                 Term of Plan; Effective Date. This Plan
shall be effective on the Effective Date, subject to approval of the
stockholders of the Company within twelve (12) months before or after its date
of adoption by the Board. It shall continue in effect for a term of
ten (10) years from the Effective Date unless sooner terminated under
Section 19.

 

10

--------------------------------------------------------------------------------


 

23.                                 Additional Restrictions of Rule 16b-3. The
terms and conditions of options granted hereunder to, and the purchase of Shares
by, persons subject to Section 16 of the Exchange Act shall comply with the
applicable provisions of Rule 16b-3. This Plan shall be deemed to contain, and
such options shall contain, and the Shares issued upon exercise thereof shall be
subject to, such additional conditions and restrictions as may be required by
Rule 16b-3 to qualify for the maximum exemption from Section 16 of the Exchange
Act with respect to Plan transactions.

 

24.                                 Rules for Foreign Jurisdictions. The
Committee may adopt rules or procedures relating to the operation and
administration of the Plan to accommodate the specific requirements of
Applicable Laws. Without limiting the generality of the foregoing, the Committee
is specifically authorized to adopt rules and procedures regarding handling of
payroll deductions or other contributions by Participants, payment of interest,
conversion of local currency, payroll tax, withholding procedures and handling
of stock certificates which vary with local requirements; however, if such
varying provisions are not in accordance with the provisions of
Section 423(b) of the Code, including but not limited to the requirement of
Section 423(b)(5) of the Code that all options granted under the Plan shall have
the same rights and privileges unless otherwise provided under the Code and the
regulations promulgated thereunder, then the individuals affected by such
varying provisions shall be deemed to be participating under a sub-plan and not
the Plan. The Committee may also adopt sub-plans applicable to particular
Designated Subsidiaries or locations, which sub-plans may be designed to be
outside the scope of Code section 423. The rules of such sub-plans may take
precedence over other provisions of this Plan, with the exception of Section 12,
but unless otherwise superseded by the terms of such sub-plan, the provisions of
this Plan shall govern the operation of such sub-plan.

 

25.                                 No Enlargement of Rights. Nothing contained
in this Plan shall be deemed to give any Employee or other individual the right
to be retained in the employ or service of the Company or any Subsidiary or to
interfere with the right of the Company or any Subsidiary to discharge any
Employee or other individual at any time, for any reason or no reason, with or
without notice.

 

26.                                 Lock-Up. By electing to participate in the
Plan, the Participant agrees that the Company (or a representative of the
underwriter(s)) may, in connection with any underwritten registration of the
offering of any securities of the Company under the Securities Act, require that
the Participant not sell, dispose of, transfer, make any short sale of, grant
any option for the purchase of, or enter into any hedging or similar transaction
with the same economic effect as a sale, any shares of Common Stock or other
securities of the Company held by the Participant (including but not limited to
any Shares purchased under the Plan), for a period of time specified by the
underwriter(s) (not to exceed one hundred eighty (180) days) following the
effective date of the registration statement of the Company filed under the
Securities Act. The Participant further agrees to execute and deliver such other
agreements as may be reasonably requested by the Company and/or the
underwriter(s) that are consistent with the foregoing or that are necessary to
give further effect thereto. In order to enforce the foregoing covenant, the
Company may impose stop transfer instructions with respect to Shares of Common
Stock until the end of such period. The underwriters of the Company’s stock are
intended third party beneficiaries of this section and shall have the right,
power and authority to enforce the provisions hereof as though they were a party
hereto.

 

11

--------------------------------------------------------------------------------


 

27.                                 Governing Law. This Plan shall be governed
by applicable laws of the State of Delaware.

 

12

--------------------------------------------------------------------------------


 

MUELLER WATER PRODUCTS, INC.

 

2006 EMPLOYEE STOCK PURCHASE PLAN

SUBSCRIPTION AGREEMENT

 

New Election

 

Change of Election

 

 

1.                                       I,                         , hereby
elect to participate in the Mueller Water Products, Inc. 2006 Employee Stock
Purchase Plan (the “Plan”) effective as of the Offering Period commencing on
                   ,       , and subscribe to purchase Shares of the Company’s
Common Stock in accordance with this Subscription Agreement and the Plan.

 

2.                                       I elect to have Contributions in the
amount of     % of my Compensation, as those terms are defined in the Plan,
applied to this purchase. I understand that this amount must not be less than 1%
and not more than 10% of my Compensation during the Offering Period. (Please
note that no fractional percentages are permitted).

 

3.                                       I hereby authorize payroll deductions
from each paycheck during each Offering Period at the rate stated in Item 2 of
this Subscription Agreement. I understand that all payroll deductions made by me
shall be credited to my account under the Plan and that I may not make any
additional payments into such account. I understand that all Contributions made
by me shall be accumulated for the purchase of Shares of Common Stock at the
applicable Purchase Price determined in accordance with the Plan. I further
understand that, except as otherwise set forth in the Plan, Shares will be
purchased for me automatically on the Purchase Date of each Offering Period
unless my employment is terminated prior to the Purchase Date or I otherwise
withdraw from the Plan by giving written notice to the Company for such purpose.

 

4.                                       I understand that I may discontinue at
any time prior to the Purchase Date my participation in the Plan as provided in
Section 10 of the Plan. I also understand that I can decrease the rate of my
Contributions on one occasion only during any Offering Period by completing and
filing a new Subscription Agreement with such decrease taking effect as of the
beginning of the payroll period following the date of filing of the new
Subscription Agreement, if filed at least five (5) business days prior to the
beginning of such payroll period. Further, I may change the rate of deductions
for future Offering Periods by filing a new Subscription Agreement, and any such
change will be effective as of the beginning of the next Offering Period. In
addition, I acknowledge that, unless I discontinue my participation in the Plan
as provided in Section 10 of the Plan, my election will continue to be effective
for each successive Offering Period.

 

5.                                       I have received a copy of the Company’s
most recent Plan summary and prospectus and a copy of the complete “Mueller
Water Products, Inc. 2006 Employee Stock Purchase Plan.”  I understand that my
participation in the Plan is in all respects subject to the terms of the Plan.

 

13

--------------------------------------------------------------------------------


 

6.                                       Shares purchased for me under the Plan
should be issued in the name(s) of (name of employee or employee and spouse
only):

 

                                                                                      

 

                                                                                      

 

7.                                       In the event of my death, and to the
extent permitted by Applicable Law, I hereby designate the following as my
beneficiary(ies) to receive all payments and Shares due to me under the Plan:

 

 

 

(First)          (Middle)          (Last)

 

 

 

 

 

(Relationship)

 

 

 

 

 

 

 

 

 

(Address)

 

 

8.                                       I understand that if I dispose of any
Shares received by me pursuant to the Plan within 2 years after the Offering
Date (the first day of the Offering Period during which I purchased such Shares)
or within 1 year after the Purchase Date, I will be treated for US federal
income tax purposes as having received ordinary compensation income at the time
of such disposition in an amount equal to the excess of the fair market value of
the Shares on the Purchase Date over the price that I paid for the Shares,
regardless of whether I disposed of the Shares at a price less than their fair
market value at the Purchase Date. The remainder of the gain or loss, if any,
recognized on such disposition will be treated as capital gain or loss.

 

I hereby agree to notify the Company in writing within 30 days after the date of
any such disposition, and I will make adequate provision for federal, state or
other tax withholding obligations, if any, that arise upon the disposition of
the Common Stock. The Company may, but will not be obligated to, withhold from
my compensation the amount necessary to meet any applicable withholding
obligation including with respect to taxes attributable to the sale or early
disposition of Common Stock by me.

 

I understand that this tax summary is only a summary and is subject to change. I
acknowledge that I have received a copy of the Plan prospectus, and that
additional information regarding the tax consequences of my participation in the
Plan can be found in the prospectus. I further understand that I should consult
a tax advisor concerning the tax implications of the purchase and sale of stock
under the Plan.

 

10.                                 I hereby agree to be bound by the terms of
the Plan. The effectiveness of this Subscription Agreement is dependent upon my
eligibility to participate in the Plan.

 

14

--------------------------------------------------------------------------------


 

SIGNATURE:

 

 

 

EMPLOYEE ID#:

 

 

 

 

 

DATE:

 

 

 

 

 

 

 

 

SPOUSE’S SIGNATURE (necessary

if beneficiary is not spouse):

 

 

 

 

(Signature)

 

 

 

 

(Print name)

 

15

--------------------------------------------------------------------------------


 

MUELLER WATER PRODUCTS, INC.

 

2006 EMPLOYEE STOCK PURCHASE PLAN

 

NOTICE OF WITHDRAWAL

 

I,                           , hereby elect to:

 

o WITHDRAWAL AS OF CURRENT OFFERING PERIOD:  Withdraw my participation in the
Mueller Water Products, Inc. 2006 Employee Stock Purchase Plan for the Offering
Period that began on              ,      . This withdrawal covers all
Contributions credited to my account for this Offering Period and is effective
on the date designated below. I understand that all Contributions credited to my
account for this Offering Period will be paid to me as soon as practicable
following the Company’s receipt of this Notice of Withdrawal and that my option
for this Offering Period will automatically terminate, and that no further
Contributions for the purchase of Shares can be made by me during the Offering
Period.

 

o WITHDRAWAL AS OF NEXT OFFERING PERIOD:  Withdraw my participation in the
Mueller Water Products, Inc. 2006 Employee Stock Purchase Plan as of the
Offering Period that will begin on              ,      . I understand that no
further Contributions will be credited to my account after the Purchase Date of
the Offering Period immediately preceding this Offering Period.

 

 

The undersigned further understands and agrees that he or she shall be eligible
to participate in succeeding Offering Periods only by delivering to the Company
a new Subscription Agreement.

 

Dated:

 

 

 

 

Signature of Employee

 

 

 

 

 

 

 

Employee ID Number

 

--------------------------------------------------------------------------------

 